Citation Nr: 1601999	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder to include corneal abrasion residuals.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's cervical spine degenerative disc disease with spondylosis.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's thoracolumbar spine spondylosis and strain.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's right thumb strain residuals.  

5.  Entitlement to an initial compensable disability evaluation for the Veteran's allergic rhinitis.  

6.  Entitlement to an initial compensable disability evaluation for the Veteran's facial dermatitis.  

7.  Entitlement to an initial compensable disability evaluation for the Veteran's right ureterolithiasis.  

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1989 to October 1992 and from April 1993 to March 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina, Regional Office which, in pertinent part, established service connection for cervical spine degenerative disc disease with spondylosis and thoracolumbar spine spondylosis and strain; assigned 10 percent evaluations for those disabilities; established service connection for right thumb strain residuals, allergic rhinitis, and facial dermatitis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of April 1, 2010; and denied service connection for bilateral corneal abrasion residuals.  In July 2010, the Veteran submitted a notice of disagreement (NOD).  

In February 2011, the Winston-Salem, North Carolina, Regional Office established service connection for right ureterolithiasis; assigned a noncompensable evaluation for that disability; and effectuated the award as of April 1, 2010.  

In February 2011, the Winston-Salem, North Carolina, Regional Office issued a SOC to the Veteran which addressed the issues of service connection for a bilateral eye disorder and the initial evaluations for the Veteran's cervical spine disorder, thoracolumbar spine disorder, right thumb disorder, allergic rhinitis, and facial dermatitis.  Additionally, the Regional Office denied entitlement to a TDIU.  In May 2011, the Veteran submitted a substantive appeal from the denial of service connection for a bilateral eye disorder to include corneal abrasions; the initial evaluations assigned for his cervical spine disorder, thoracolumbar spine disorder, right thumb disorder, allergic rhinitis, and facial dermatitis; and the denial of a TDIU.  

In January 2012, the Veteran submitted a NOD with the initial evaluation of his right ureterolithiasis.  

In June 2012, the Winston-Salem, North Carolina, Regional Office established service connection for right knee tendonitis; assigned a noncompensable evaluation for that disability; and effectuated the award as of April 1, 2010.  In February 2013, the Veteran submitted a NOD with the initial evaluation assigned for his right knee tendonitis.  In December 2014, the St. Petersburg, Florida, Regional Office (RO) increased the initial evaluation for the Veteran's right knee tendonitis from noncompensable to 10 percent.  In December 2014, the RO issued a SOC to the Veteran addressing the issue of the initial evaluation of the Veteran's right knee tendonitis.  

The Veteran did not submit a substantive appeal from the initial evaluation assigned for his right knee tendonitis.  Therefore, the issue is not on appeal and will not be addressed below.  

The Board has reframed the issue of service connection on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Right Ureterolithiasis 

The Veteran has submitted a timely NOD with the initial evaluation of his right ureterolithiasis.  The AOJ has not issued a SOC which addresses that issue.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

All Other Issues

In a March 2014 written statement, the Veteran requested a hearing before a Veterans Law Judge.  The requested hearing before a Veterans Law Judge has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issue of an initial compensable evaluation for the Veteran's right ureterolithiasis.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Schedule the Veteran for the requested hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

